Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2007 ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-51787 Asia Electrical Power International Group Inc. (Name of small business issuer in its charter) Nevada 98-0522960 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 6130 Elton Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Issuer's telephone Number 1-888-597-8899 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common OTCBB (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES ¨ NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x - 1 - · State issuer's revenue for its most recent fiscal year: $ 11,671,597 for the fiscal year ended December 31, 2007 · The aggregate market value of held by non-affiliates and affiliates as of April 10, 2008 was $ 47,515,300 and $ 61,080,459, respectively. For purposes of the foregoing calculation only, directors and executive officers and holders of 10% or more of the issuer's common capital stock have been deemed affiliates. · State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The registrant had 51,959,693 shares of common stock outstanding as of April 10, 2008. · Transitional Small Business Disclosure Format (Check one): Yes ¨ ; No x - 2 - TABLE OF CONTENTS PART I Item 1 Business 5 Item 1A. Risk Factors 11 Item 2 Properties 15 Item 3 Legal Proceedings 16 Item 4 Submission of Matters to a Vote of Security Holders 16 PART II Item 5 Market for Registrants Common Equity and Related Stockholder Matters 17 Item 6 Selected Financial Data 20 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A Quantitative and Qualitative Disclosure About Market Risk 28 Item 8 Financial Statements and Supplementary Data 29 Item 9 Change In and disagreements With Accountants on Accounting and Financial Disclosure 44 Item 9A(T) Controls and Procedures 44 Item 9B Other Information 45 PART III Item 10 Directors and Executive Officers 45 Item 11 Executive Compensation 48 Item 12 Security Ownership of Certain Beneficial Owners and Management 50 Item 13 Certain Relationships and Related Transactions 50 Item 14 Principal Accountant Fees and Services 51 Item 15 Exhibits 52 Signatures 53 - 3 - PART I Note regarding forward-looking statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Asia Electrical Power International Group Inc. ("AEPI" or the "Company") undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Form 10K/A. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. - 4 - ITEM 1. BUSINESS History Asia Electrical Power International Group Inc. ("AEPI") was incorporated in the State of Nevada on August 30, 2002 as " Berita International Corporation ", for the purpose of producing high and mid-voltage electrical switchgears in PRC. On December 24, 2003, we changed our name to " Keiji International Group Inc. "and on September 30, 2004 we changed our name to " Asia Electrical Power International Group Inc. ". On January 23, 2003, we entered into an Asset and Share Exchange Agreement (the " Agreement ") with Shenzhen Naiji Electrical Equipment Co., Ltd. (" Naiji "), a PRC Corporation whereby we acquired all the issued and outstanding stock of Naiji for consideration of 24,000,000 shares of our common stock. Please refer to Exhibit 10.1 and 10.2. In PRC, corporate ownership is determined by each shareholder's proportionate cash contribution instead of proportionate share ownership. There is no authorized capital or amount of outstanding stock established. As a result, Naiji became our wholly-owned subsidiary. The shareholders of Naiji unanimously agreed to enter into the Agreement for the purposes of restructuring itself in anticipation of becoming listed on the OTC Bulletin Board ( "OTCBB" ). AEPI was formed by Naiji for this purpose. Prior to entering into the Agreement; we had no assets, liabilities, equity and had not issued any of our shares. As a result of entering into the Agreement; the shareholders of Naiji became the shareholders of AEPI in equal proportion wherein the 24,000,000 shares were allocated based on the capital contributions, or ownership of Naiji. The Agreement therefore was a non-arms length transaction. Naiji has produced high and mid-voltage electrical switchgears since its inception in 1997. For the years ended December 31, 2007 and 2006, we generated a loss and profit of $ 946,837 and 426,765, respectively. We are currently listed on the OTCBB under the trading symbol of "AEPW" effective February 12, 2007. Principal Products, Services and Their Markets We design, manufacture and market electrical power systems designed to monitor and control the flow of electrical energy and to provide protection to motors, transformers and other electrically powered equipment. We carry a wide range of products which are generally configured together in various combinations to form a whole electric power and management system. The combinations vary depending on the needs of the customer and design specifications. Our produce line is as follows: Switchgears are use in combination with control, measurement, protection and command devices with which they are associated. Switchgears are commonly used in association with the electric power system, or grid, with the combination of electrical disconnects and/or circuit breakers used to isolate electrical equipment. Switchgear is used both to de-energize equipment to allow work to be done and to clear faults downstream. - 5 - SRM 16-12/24 SF6 GIS Ring Main Unit This product is used in conjunction with existing power systems to pass electrical current from one area to another; to allow for continuous flow of electricity. This product uses SF6 sulphurhexaflouride, a non-poisonous electronegative gas as insulation to protect the components. This product also has arc extinguishing properties through the use of circuit breakers. An arc is sparking which results when there are higher than normal levels of current and results in increased temperature in the unit. This occurs when the level of electricity used at one time exceeds a maximum level. The circuit breaker detects excessive power demands in a circuit and self-interrupts the arc when high levels of current occur. It is used primarily in connection with the generation, transmission, distribution and conversion of electric power. This product consists of the AFL 12/24 D Load Break Switch, VDM6/12, VS1 12/24 and the BP1 Vacuum Circuit Breakers. This product is suitable for end-user or network node. AGW 12/24 Outdoor Ring Main Unit This product is the outdoor counterpart of the SRM 16-12/24 SF6 GIS Ring Main Unit with automatic temperature control. This product consists of the VS1-12/24, VDM6-12 and BP series vacuum circuit breakers and the AFL 12/24D Load break switch. AGN 12/24 SF6 Ring Main Unit This product is similar to the SRM 16-12/24 SF6 GIS Ring Main Unit however it consist of the VS1-12/24, VDM6-12 and BP series vacuum circuit breakers and the AFL 12/24D Load break switch. KYN 12/24 Metal Clad Switchgear This product is a complete set of distribution devices with 3.6 -2KV, 24KV used mainly in power plants, and mining industries. Load Break Switches interrupts normal load currents in low voltage distribution networks. EK24 GIS Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV/24KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets. AFL 12/24D Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets. AFW 12/24 Overhead Load Break Switch This product is an outdoor high-voltage SF6 load switch is the outdoor overhead type distribution equipment with the rated voltage of 12KV and the three-phase alternating current of 50Hz. It is mainly used to make and break rated current or regulate overload current on aerial circuit, which is suitable for systems such as electric network transformer substations and mining and industrial enterprises. - 6 - AFLA 12/24D SF6 Load Break Switch This product is an indoor high-voltage SF6 load switch and switchgear with a rated voltage of 12KV. It consists of SF6 gas as an arc-extinguishing property and insulation medium. This product includes three switch locations for on/off switching suitable for uses requiring controls at different locations. This product is adaptable with outdoor type cable cabinets however are mainly used indoors. Circuit Breakers are electric device that, like a fuse, interrupts an electric current in a circuit when the current becomes too high. VDM6/12 Vacuum This product is an indoor high voltage vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 12KV and the three-phase alternating current of 50Hz and is used to switch on/off various types of electrical load. It is suitable for various types of electrical networks however used especially in industries requiring the generation of higher voltages and longer operating times. VS1 12/24 Vacuum Circuit Breaker This product is the outdoor counterpart of the VDM6/12 Vacuum. AZW 12/24 Outdoor Circuit Breaker This product is an indoor high voltage vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 12KV-24KV and the three-phase alternating current of 50Hz and is used to switch on/off various types of electrical load. It is suitable for various types of electrical networks however used especially in industries requiring the generation of higher voltages and longer operating times. BP1/BP2 Vacuum Circuit Breaker This product is not manufactured by the Company and is imported by suppliers in the Ukraine. It has a vacuum circuit breaker with permanent magnetic mechanism with a rated voltage of 10KV/12KV/24KV. Branch Cabinets ADF 630 Indoor Cable Cabinet This product is used for the cable connection and branching connection between various points. The cabinet crust is made of 2 millimeters of stainless steel plate. Electrically charged parts are structured with complete insulation and air tight seal. This product is waterproof and widely used in conjunction with our product line mentioned above. ADF 630/2 Outdoor Cable Cabinet This product is the outdoor counter part of the ADF 630 Indoor Cabinet. Advertising and marketing strategy Our main marketing strategies to target our markets are based on: 1. The efforts of our sales staff in our marketing department and branch offices located throughout the region to obtain new customers. Members of our top management oversee the efforts of our sales staff and make adjustments to our marketing strategy as appropriate in response to market conditions. Top management approves all marketing strategies carried out by our sales staff. Top management, on a monthly basis, reviews - 7 - regional market reports of each branch office and makes adjustments to marketing strategies as market conditions vary in each region if necessary. In addition to marketing to tradition commercial/residential customers, we also keep abreast of news and development in rural areas where contracts will be awarded to supply equipment for all aspects of electrical network implementation by the PRC. 2. Effective client relations management directed through top management to maintain current customer base and to encourage referrals through these customers. In maintaining customer relations, our sales staff in our branch offices offer technical support, tend to customer service matters and arrange for on site visits from our technical staff to follow up on questions or concerns the customer may have. 3. Continuous enhancement product quality and new product development. 4. Marketing campaigns launched throughout the PRC through promotional materials, advertising in trade magazines and billboards and at trade exhibitions. Management believes that such marketing strategies have been effective in our achieving desired levels of revenues and therefore implementation of these strategies has been consistent. We also participate in industry exhibitions and trade fairs to be held in Harbin, Shenyang, Beijing, Guangzhou, Jinan, Nanning and Shanghai. Our target markets are: · Residential and commercial developers or contractors which may require expansion of existing power systems to new areas. · Our sales staff regularly keep in contact with developers and contractors for future referrals to service any new development projects. · Sales staff also seek new developers and contractors within their region via referrals from existing customers, or community resources (newspapers, trade magazines, etc.). · Wholesale manufactures who may make bulk purchases. · We may offer a discount on bulk purchases and or discounts if we receive referrals from new customers. Manufacturers may keep promotional materials of ours in efforts to promote our products to their customer base. · Electrical equipment installation companies who may refer us to potential customers. · Installation companies who are also licensed electricians appointed by government authorities also have their own customer base from which we may receive referrals · We use a variety of installation companies as our products require installation by these licenses electricians and by disbursing our installation hires throughout the region; we introduce our products to these electricians who may refer our products to their customers. · Electrical Bureaus of urban and rural cities who may award contracts to us to service various existing or new transportation developments such as airports, subway stations, etc. They may also require certain areas to be networked in order to distribute power to these areas. - We keep abreast on new rural and urban developments and bid on contracts to service these areas which require development or expansion. - 8 - The majority of our marketing efforts are tended to generate referrals from existing customers. We place an emphasis on providing what we believe to be a higher lever of customer service, specifically relating to our on site visits, and technical support. Sales Network: We have developed an integrated sales network in PRC outside of Guangdong unless otherwise stated: Branch Office Location Kilometers from Principal Office in Shenzhen Guangzhou (Inside Guangdong) 137 Nanning 864 Changsha 1,306 Huizhou (Inside Guangdong) 92 Kunming 1,867 Changchun 3,554 Shanxi 655 Jinan 2,188 Beijing 2,639 Yinchuan and 2,874 Xi-an 1,980 Hefei (Anhui) * Lanzhou (Ganshu) * Zhengzhou (Henan) * *Our branch offices in Chongqing, Shijiazhuang, Wuhan, Tangshan are located in Hebei province which is approximately 2000 KM from Shenzhen. Branch offices are solely responsible for all sales and marketing efforts. All sales orders are directed to the operations office in Shenzhen whereby the products are manufactured and assembled. Distribution Within the Guangdong province, we distribute our products through our own fleet of vans. Approximately 30% of deliveries and sales are within the Guandong province. With sales orders outside of the Guangdong province, we contract out to freight forwarders to deliver our products. The remaining 70% of deliveries and sales are outside of the Guangdong province. We have a contract with freight forwarders for periods of 1 year. The freight forwarding industry is highly competitive and widely disbursed throughout PRC. We can easily engage other forwarding companies if there is a need. Competition We expect to encounter significant competition from other power transmission/distribution equipment companies that have been in the industry for a longer period of time and have a more extensive line of products than us. These industries are populated by many national or international companies, with significantly greater resources than ours. The major companies in the power transmission/ distribution equipment market are ABB, Siemens, and Schneider Electric. In addition, other smaller manufacturers exist in this market throughout the region. There are also competitors that carry copyright infringed products, or pirated products which are of lesser quality, resulting in a lower selling price. Pricing is an important factor in methods of competition; however, we believe that customer service from inception of the customer relationship throughout the life of the product purchased is an equal factor in our methods of competition. - 9 - Our competitors may offer a lower price given they may have stronger purchasing power due to economies of scale of their raw materials. Our selling price includes not only the product, but also encompasses the customer service we provide throughout the life of our product, and consequently our relationship with our customer(s). Our products expected life averages over 20 years and throughout this time we maintain our relationship with our customers and build new relationships through referrals. Our methods of competition is focused on providing on-site visits to address any questions or concerns the customer may have or just to follow up on whether the customer is satisfied with our product. Most of our competitors, to the best of our knowledge, do not follow up with their customers in this fashion. Trends in the market We expect a high volume of new domestic business from electricity infrastructure investments as a result of the PRC's 11 th five year plan which will: "Build new socialist rural areas, optimize and upgrade industrial structures, promote concordant development of regions, build a conservation-minded and environment-friendly society, further system reform and enhance opening-up, efficiently practice strategies to invigorate China through science and education and through human resource development, and give impetus to constructing a socialist harmonious society." - Source, www.China.org With new developments in rural areas, the PRC will be accepting bids to service such areas to establish electrical networks. We anticipate such new developments will increase our sales by 40% per year for fiscal 2007 and 2008 year ends and 30% by fiscal 2009 year end. A majority of our sales are generated through existing customer base by referrals however with these new developments, we expect a substantial amount of our sales to be generated by fulfilling PRC contract bids to service rural areas in 2007 though 2009. Intellectual Property Patents We carry one patent for our SRM 16-12/24 SF6 GIS Ring Main Unit. We obtained this patent from the National Intellectual Property Bureau in April 2000. The patent life is 10 years and expires April 2010. The significance of carrying a patent on this product is that at the time, we expected to generate the majority of our revenues from this model and wanted protection from any loss of revenue from the pirating of this product by various sources and from sales in illegal markets. However, this product has continuously been pirated despite the patent. We do not carry any patents for our other products because the cost of obtaining a patent outweighs the benefits as copyright infringement laws in PRC are relatively new and enforcement to our knowledge is rare. Since PRC joined the World Trade Organization, the Trademark Law was amended in 2001 and Implementing Rules in late 2002, and amended its copyright law. Enforcement of copyright infringement in PRC has also been addressed, including recent changes that stiffened penalties for patent, trademark or copyright infringement, and the use of preliminary injunctions, and added criminal liability as an available remedy to trademark infringement. In light of these new amendments, we may apply for patents on the remainder of our products in 2007. Trademarks We do not have any trademarks on our trade name or logo. - 10 - Employees Principal Business Office We currently have 260 full time employees in our Principal Business Office, filling positions in our Marketing, Quality Control, Research and Development, Productions, Purchasing/Transportation, Administration and Finance Departments. Manufacturing facilities are on this site as well. The Marketing Department is disbursed throughout the region in both our Principal Business Office and Branch Offices and responsible for launching advertising campaigns, market research and customer service. The Quality Control Department is located in the Principal Business Office and responsible for outer and inner design specifications, input and output inspection, inventory management, product testing and after installation service support. This department also supervises the production department. Employees in this department consist of engineers and other technical staff. The Research and Development Department is located in the Principal Business Office and is responsible for innovation of new and improved technologies. The department works closely with the Quality Control Department to ensure new products are constructed within specifications. Employees in this department consist of engineers and other technical staff. The Production Department is located in the Principal Business Office and is responsible for production, assembly and packaging. The department receives all specifications from the quality control department. The Purchasing and Transportation Department is located in the Principal Business Office and is responsible for fulfilling inventory orders from the quality control department, inventory management and co-ordination of delivery and installation. The Administration Department is located in the Principal Business Office and is responsible for human resources, training, and payroll. The department also evaluates all processes to ensure certain levels of efficiency are maintained. The Finance Department is located in the Principal Business Office and is responsible for compliance with accounting principles and national tax laws, bookkeeping, preparing budgets and analysis of financial reports. Employees in this department consist of senior and junior staff accountants. Branch Offices We have a total of 40 employees in our 35 Branch offices located throughout the region. Branch offices were established to integrate an extensive sales network, directly solely for sales and marketing efforts. Administrative Branch Office We have 2 consultants in our Administrative Branch Offices. Our consultants provide translation and EDGAR filing services. Mr. Guo provides this office space for our consultants rent free. Management believes that relations with its employees are good. ITEM 1A. RISK FACTORS Any of the following risks could materially adversely affect our business, financial condition, or operating results. Compliance and enforcement of environmental laws and regulations may cause us to incur significant expenditures and resources of which we may not have. - 11 - Extensive national, regional and local environmental laws and regulations in PRC affect our operations. These laws and regulations set various standards regulating certain aspects of health and environmental quality, which provide for user fees, penalties and other liabilities for the violation of these standards. We believe we are currently in compliance with all existing PRC environmental laws and regulations. However, as new environmental laws and legislation are enacted and the old laws are repealed, interpretation, application and enforcement of the laws may become inconsistent. Compliance in the future could require significant expenditures, which may adversely effect our operations. The enactment of any such laws, rules or regulations in the future may have a negative impact on our projected growth, which could in turn decrease our projected revenues or increase our cost of doing business. We face intense competition which could decrease our market share and result in an inability to maintain our working capital needs indefinitely. We expect to encounter significant competition from other power transmission/distribution equipment companies, which have been in the industry for a longer period of time and have a more extensive line of products. These industries are populated by many national or international companies, with significantly greater resources than ours. The major companies in the power transmission/ distribution equipment market are ABB, Siemens, and Schneider Electric. In addition, other smaller manufacturers exist in this market throughout the world. These competitors could have: · substantially greater financial and technical resources, which may allow them to expand their operations more quickly, offer a broader range of services and offer services at more competitive prices; · more extensive and well developed marketing and sales networks, which may allow them to grow their subscriber bases more quickly and efficiently; · greater brand recognition, which may influence a subscriber's purchase decision; · larger subscriber bases, which may provide economies of scale and operating efficiencies not available to us; · longer operating histories; and · more established relationships with government officials, equipment specialists and/or other strategic partners. We are dependent on a few key personnel, being our officers and directors and the loss of any key personnel could have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our executive officers, Mr. Guo and Mrs. Chen. We do not have employment contracts with either Mr. Guo or Ms. Chan and thus they have no obligation to fulfill their capacities as executive officers for any specified period of time. The loss of the services of either of the executive officers could have a material adverse effect on our business. Our shareholders may not be able to enforce U.S. civil liabilities claims. Our assets are located outside the United States and are held through a wholly-owned subsidiary incorporated under the laws of Nevada. Our current operations are conducted in PRC and Canada. In addition, our directors and officers are residents of countries other than the United States. All or a substantial portion of the assets of these persons are located outside the United States. As a result, it may be difficult to effect service of process within the United States upon these persons. In addition, there is uncertainty as to whether the courts of PRC and Canada would recognize or enforce judgments of United States courts obtained against us or such persons predicated upon the civil liability provisions of the securities laws of the United States or any state thereof, or be competent to hear original actions brought in these countries against us or such persons predicated upon the securities laws of the United States or any state thereof. We do not carry patents for the majority of our products which may result in a continuing decrease in our market share due to existing pirated products on the market. - 12 - Through our experience, obtaining a patent has not prevented our products from being pirated, and enforcement in the industry is considered rare. As a result, we see insufficient value from obtaining patents on our line of products. Currently our products are not used in the US and, thus, obtaining a US patent is unnecessary. In the event that our products are used in the US, we will consider applying for a patent at that time. When PRC joined the World Trade Organization, it also amended its patent law to expand its scope to deter the infringement of all types of intellectual property. An enforcement organization was created (State Intellectual Property Office) for the purpose of coordinating all enforcement efforts by merging the patent, trademark and copyright offices under one authority. To date, this has not occurred. Until an enforcement structure is in place under one distinct authority, we do not foresee that enforcement of any type of copyright infringement will be achieved. There will continue to be pirated products in the market until penalties are enforced by the authorities. To our knowledge, enforcement is considered rare and until this perception is changed, industries will continue to lose market share such as we have experienced. As a result, we have focused on providing and maintaining good client relations for our existing and new customers, however, our efforts may not materialize into increased market share. We carry no insurance policies and are at risk of incurring personal injury claims from our employees and subcontractors, and incurring loss of business due to theft, accidents or natural disasters. We currently carry no policies of insurance to cover any type of risk to our business except vehicle insurance. It is common practice in PRC not to carry such insurance. We are required to renew our business license every 10 years and if we do not pass certain government inspections to ensure environmental laws are not breached, as required in the process of obtaining renewal, our business may be discontinued until we have implemented necessary recommendations as a result of inspections. We obtained our business license on June 20, 2007 for a period of 10 years ended June 20, 2017. After this period expires, we are subject to another inspection in order to extend our business license for another 10 years. The extension of our business license is not guaranteed and we may not have the resources necessary to implement the changes in our business processes to comply with environmental laws in place. This will delay granting of our license and, as a result, our operations would be ceased, causing us to lose not only profits but also irreparable damage to our reputation. We require the approval for all new products from independent research institutes appointed by government authorities and this process may be delayed due to the need for product refinement requiring additional resources of which we may not have and also delaying the launch of new products which would otherwise generate profits. All of our products are tested by the Xi-An High Voltage Apparatus Research Institute located in Shenzhen and must pass all the required tests to obtain a clearance certification granting us approval to launch the product into market. The process of obtaining a clearance certificate is approximately 8 weeks and may be longer depending on the type of product. Delays in obtaining a clearance certificate will impact our cash flows as recouping product development costs and profits generated from the new product will be delayed. The process of product testing and obtaining a clearance certificate costs up to $60,000 per product; however, we may incur additional costs and resources to refine our product as required. We may not have these resources and we may not be able to obtain the clearance certificate until such resources are available. If we do not continue to receive shareholder loans we may be unable to meeting our minimum funding requirements. We have no formalized agreements with our shareholders guaranteeing that certain amounts of funds will be available to us. We may exhaust this source of funding anytime. If additional funds are raised through the issuance of equity or convertible debt securities, the percentage ownership of its stockholders will be reduced, stockholders may experience additional dilution and such - 13 - securities may have rights, preferences and privileges senior to those of our common stock. There can be no assurance that additional financing will be available on terms favorable or at all. If adequate funds are not available on acceptable terms, we may not be able to fund expansion, take advantage of unanticipated acquisition opportunities, develop or enhance services or products or respond to competitive pressures. In addition, we may be required to lay-off employees. Such inability could have a material adverse effect on its business, results of operations and financial condition. The average selling price of our product may decrease which will reduce our gross margin. The industry which we operate in has traditionally experienced a rapid erosion of average selling prices due to a number of factors, including competitive pricing pressures, promotional pricing, technological progress and a slowdown in the economy that has resulted in excess inventory and lower prices as companies attempt to liquidate this inventory. We anticipate that the average selling prices of its products will decrease in the future in response to competitive pricing pressures, excess inventories, increased sales discounts and new product introductions by it or its competitors. We may experience substantial decreases in future operating results due to the erosion of its average selling prices. Our performance will depend on the introduction and acceptance of newly developed products. Our future performance will depend on the successful development, introduction and market acceptance of new and enhanced products that address customer requirements in a timely and cost-effective manner. The introduction of new and enhanced products may cause our customers to defer or cancel orders for existing products. Such actions would substantially hurt sales and negatively affect future profitability. We must continuously increase the productivity of our distribution and marketing channels to increase revenues. Our distribution strategy focuses primarily on developing and increasing the productivity of indirect distribution channels through resellers and distributors. If we fail to develop and cultivate relationships with significant resellers, or if these resellers are not successful in their sales efforts, sales of our products may decrease and its operating results could suffer. Many of our resellers also sell products from other vendors that compete with our products. We cannot assure that we will be able to enter into additional reseller and/or distribution agreements or that it will be able to successfully manage its product sales channels. Our failure to do any of these could limit our ability to grow or sustain revenue. RISKS RELATING TO THE OUR COMMON STOCK Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 (the " Securities Exchange Act ") impose sales practice and disclosure requirements on NASD broker-dealers who make a market in " penny stocks ". A penny stock generally includes any non-NASDAQ equity security that has a market price of less than $5.00 per share. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or " accredited investor " (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Our stock is substantially controlled by directors, officers and principal shareholders for the foreseeable future and as a result, will be able to control our overall direction. - 14 - Our insiders, being the directors, officers and 5% shareholders, own an aggregate of approximately 65% of our outstanding shares. Our President holds 100% of 5,000,000 units of our preferred shares with entitles each preferred share to 100 votes. As a result, the insiders will be able to control the outcome of all matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. See "Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters". ITEM 2 PROPERTIES Principal Business Office Our Principal Business Office was previously located at 28 th Building, Lishan Industrial Zone, Xinghai Road, Nanshan District, Shenzhen, PRC 518052. Our office space is 4 floors, with each floor being 2,750 square feet, total 11,000 square feet and is kept in good condition. We lease the operations office from an unrelated and unassociated party for approximately $ 122,725 gross per year which includes an approximation of additional common area costs or recoveries incurred. The lease term is from July 31, 2004 to April 30, 2009. Our manufacturing facilities take up 3 floors and our Marketing, Quality Control, Research and Development, Productions, Purchasing/Transportation, Administration and Finance Departments occupies the remaining floor. As of September 2007, our principal business offices were moved to our newly constructed manufacturing facilities located at the Asia Electrical Power Industrial Zone, Songgang Road, Bao'an District, Shenzhen. Our office located in the Lishan Industrial Zone is currently not in use. We are currently examining subletting possibilities however have not finalized any sublet agreements. Purchase of Land On September 7, 2004, we entered into an agreement with the PRC Government to purchase approximately 3.77 hectares of land ( "Leased Land" ) for the purpose of constructing new manufacturing facilities and office space. The total purchase price is approximately $ 1,078,035 with deposits to be made in intervals. Mr. Guo provided us with shareholder loans for payment of these deposits. The PRC Government is currently making improvements to the property and implementing sewage systems. Improvements will be made to surrounding roads, drainage, electrical and communication systems. Currently the PRC Government has made all such improvements. As the PRC Government required improvements to the Leased Land and implementation of sewage systems where such work extended beyond the November 30, 2004 deadline, we signed an addendum to the agreement of September 7, 2004 to reflect changes in circumstances affecting the cost and use of the Leased Land. After taking possession of the land, the Company discovered the existence of a water system on the land which restricts use of the land. As a result, the Company withheld $106,815 of the amount due to the former holders of the land use right. The final amount due for the land is being arbitrated; the $106,815 has not been recorded on the Company books. On January 20, 2006, we entered into an agreement with Shenzhen Land Resource and Real Estate Management Bureau (" Land Resource Bureau") , a division of the PRC Government, for compensation of loss of business to the previous users of the Leased Land. The Leased Land was previously used as farmland for cultivating various crops. The compensation is based on a calculation of area of land use of which the Land Resource Bureau determined to be $ 1,359,885 USD. Full payment was made in June 2007. We received shareholder loans from Mr. Guo for payment of this compensation. The total cost of the Leased Land is $ 2,437,920. Upon entering into this agreement with the Land Resource Bureau, 2 terms in lease agreement we entered into on September 7, 2004 were changed. The 1 st term relates the period of the lease which was originally to commence September 7, 2004 was extended to January 20, 2006 for 50 years expiring 2056. The 2 nd term relates to the area of usage of the Lease Land. The original area was 3.77 hectares and has been revised to 3.06 hectares to reflect new city planning agendas for - 15 - development of expanded transportation routes surrounding the Leased Land. We are currently in negotiations with the PRC Government to request compensation for the decrease in area. A lease from the PRC Government grants use of land by obtaining a State Owned Land Usage Certificate and a lease obtained through previous lease holders grants use of land by obtaining a Collective Land Usage Certificate. In our case, we were granted a Collective Land Usage Certificate. Land in PRC cannot be owned and the only form of ownership is by way of lease for a period of up to 90 years. A regulation which we must comply with in order to keep the lease is the use of the land as specified in the business license. Any changes in use must be approved by the PRC Government. New Manufacturing Facilities As of December 31, 2007, we incurred construction costs in the amount of $ 597,557 for constructing dormitories for employees. New manufacturing and office facilities were completed August 2007 and operations commenced late September. Funding for this project was provided by shareholder loans and bank loans. Our new facilities occupy 300,000 square feet with 158,000 square feet of new manufacturing facilities. New facilities are approximately 5 times the size of our old facilities and as such will have the capabilities of meeting production requirements based on our projected levels of sales in the next 3 years. The total cost of the new facilities is approximately $ 3,800,000. Branch Office We also have branch offices throughout PRC developed for integrating our sales network with 35 sales and marketing branch offices in Guangzhou, Nanning, Changsha, Huizhou, Kunming, Changchun, Shanxi, Jinan, Beijing, Yinchuan,Xi-an, Chongqing, Shijiazhuang, Wuhan, Hefei, Lanzhou, Tangshan, and Zhengzhou. Each office employs 2-5 employees and is rented on a month to month basis. The cost per office per month is approximately $150. We do not have policies regarding the acquisition or sale of real estate assets for the purposes of capital gain or for income. We do not hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities nor do we expect to do so in the future. Administrative Branch Office Our administrative branch office for North American investor relations and U.S. regulatory reporting is located at 6130 Elton Avenue, Las Vegas, Nevada, 89107. Our filing agent is located in Vancouver, BC of which provides us with answering and English/Chinese translation services, EDGAR filing services, fax services, reception area and shared office, and boardroom meeting facilities. This office is provided rent free by our President, Yulong Guo and is kept in good condition. There are currently no proposed programs for the renovation, improvement or development of the facilities that we currently use. We believe that this arrangement is suitable given the nature of our current operations, and also believe that we will not need to lease additional administrative offices for at least the next 12 months. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At our Annual Meeting of Stockholders held on September 1, 2007, the following individuals were elected unanimously to the Board of Directors to serve until the next Annual Meeting of Stockholders: Name Age Position Period Serving Term Yulong Guo 45 CEO, President, Director, September 1, 2007 - 1 year - 16 - Treasurer August 31, 2008 Xiaoling Chen 41 Secretary, Chief September 1, 2007 - Accounting Officer August 31, 2008 1 year Dudley Delapenha 74 Director December 31, 2007 - August 31, 2008 1 year Allan Moore 72 Director May 31, 2007- August 31, 2008 1 year Locksley Samuels 55 Director May 31, 2007- 1 year August 31, 2008 We approved the appointment of Robert G. Jeffrey as our independent accountants for the fiscal year ended December 31, 2007. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET FOR COMMON EQUITY Stockholders of Our Common Shares As of April 10, 2008, we have 51,959,693 commons shares outstanding and 5,000,000 preferred shares outstanding. Rule 144 Shares Under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1. 1% of the number of shares of the company's common stock then outstanding which, in our case, will equal 240,000 shares as of the date of this prospectus; or 2. the average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(k), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. Stock Option Grants On April 24, 2007, the Board of Directors of the Company approved the granting of options to purchase a total of 5,000,000 shares of common stock as described in the 2007 Stock Option Plan (the 2007 Plan) to directors, officers, employees and consultants of the Company. The following is intended as a brief description of the 2007 Plan and is qualified in its entirety by the full text of the 2007 Plan. - 17 - Administration: The 2007 Plan will be administered by the Board of Directors. The Board of Directors may appoint a committee of the Board of Directors (the  Committee ) comprised of two or more of directors, each of whom will be a  Non-Employee Director  within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 , as amended, and an  Outside Director  within the meaning of Section 162(m) of the Internal Revenue Code, to administer the 2007 Plan. Subject to the terms of the 2007 Plan, the Board of Directors or the Committee may determine and designate those employees, directors and consultants to whom options should be granted and the nature and terms of the options to be granted. Eligibility: All of our employees, including our executive officers and directors who are also employees, are eligible to participate in the 2007 Plan. Directors who are not employees, as well as our consultants and advisers, are eligible to receive options under the 2007 Plan, except that such persons may only receive non-qualified options. Additionally, non U.S. residents who receive option grants may also only receive non-qualified options. Exercise of Stock Options: The exercise price per share for each option granted under the 2007 Plan shall be determined by the Board of Directors or the Committee. The price is payable in cash. Subject to earlier termination upon termination of employment and the incentive stock option limitations as provided in the 2007 Plan, each option shall expire on the date specified by the Board of Directors or the Committee, which shall be no later than two years from the date of grant. The options will either be fully exercisable on the date of grant or shall be exercisable thereafter in such installments as the Board of Directors or Committee may specify. Upon termination of employment or other service of an option holder, an option may only be exercised for a period of three months or, in the case of termination due to disability or death, a period of 12 months. Transferability: Options granted under the 2007 Plan may not be transferred except by will or the laws of the descent and distribution and, during his or her lifetime, options may be exercised only by the optionee. Certain Adjustments: In the event of any change in the number or kind of our outstanding common shares by reason of a stock dividend, stock split, recapitalization, combination, subdivision, rights issuance or other similar corporate change, the Committee of the Board shall make such adjustment in the number of common shares that may be issued under the 2007 Plan, and the number of common shares subject to, and the exercise price of, each then-outstanding option, as it, in its sole discretion, deems appropriate. Amendments or Discontinuance: The Board may amend or discontinue the 2007 Plan, provided that no amendment may, without an optionees consent, materially and adversely affect any rights under any option previously granted to the optionee under the 2007 Plan. Additionally, the approval of our shareholders is required for any amendment that would increase or decrease the number of common shares that may be issued under the 2007 Plan; or materially modify the requirements as to eligibility for participation in the 2007 Plan. Securities Authorized For Issuance Under Equity Compensation Plans The Company did not have an equity compensation plan in place as of December 31, 2007. - 18 - DIVIDEND POLICY We have not declared or paid any cash dividends on its common stock or other securities and does not anticipate paying any cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. Recent Sales of Unregistered Securities On June 1, 2007, we entered into a Share Subscription Agreement (the  Agreement ) with Century International Group Inc. (herein referred to as  Century ) to purchase 872,447 shares of our shares for a price of $ 3.00 per share for total proceeds of $ 2,617,343. The shares were allotted and issued on June 1, 2007. Century is a Belize company 100% owned by Liping Zheng, a minority shareholder holding less than 5% of our outstanding capital. Mr. Zheng remains a minority shareholder through his indirect ownership of the 872,447 shares through Century and in addition to his direct ownership of his shareholdings of the Company. A finders fee of 10% of the Shares purchased by Century, or 87,246, was issued to Port Mercantile Capital Inc., (herein referred to as  PMC ). PMC was a minority shareholder holding less than 5% of the outstanding capital of the Registrant prior to the Registrant entering into the Agreement with Century. PMC remains a minority shareholder subsequent to the Agreement. As a result of the aforesaid share issuances, the issued and outstanding share capital of the Company is now 51,959,693 common shares (51,000,000+872,447+87,246) and 5,000,000 shares of preferred stock. The offer and sale of the shares were exempt from registration pursuant to section 4(2) of the Securities Act, Rule 701 and Rule 506 of Regulation D promulgated thereunder. We limited the manner of the offering and provided disclosure regarding the offering and our company to the stockholders. We believe that these sales were also exempt under Regulation S under the Securities Act, as such sales were made in offshore transactions to a non-U.S. persons. DESCRIPTION OF SECURITIES Please also refer to Recent Sales of Unregistered Securities above. As of April 10, 2008, our total authorized capital is 150,000,000 common shares with a par value of $0.001 per share. 24,000,000 common shares are issued to 21 shareholders on January 23, 2003 wherein we entered into an Asset and Share Exchange Agreement (the " Agreement ") Naiji whereby we acquired all its issued and outstanding stock for consideration of 24,000,000 shares of our common stock. Of this total, 7,290,000 shares of common stock are were registered under Regulation S on Form SB2 effective January 27, 2007. The offered selling price was $0.02 per share. On December 21, 2007, the company approved a stock split wherein the number of authorized common stock with a par value $0.001 was to be increased on a two for one basis. The total authorized capital increased from 75,000,000 to 150,000,000. Accordingly, the number of issued common stock increased from 24,000,000 to 48,000,000. The Company also approved the establishment of a new class of preferred shares with a $ 0.001 par value with an authorized capital of 5,000,000 preferred shares. On December 22, 2006, 5,000,000 shares of preferred stock, par value $0.001, were allotted and issued to our President, Yulong Guo for repayment of shareholder loans. A further 2,500,000 shares of common stock were allotted and issued to Yulong Guo and 500,000 shares issued to Xiaoling Chen. These shares were issued for repayment of shareholder loans. All of our authorized common shares are of the same class and, once issued, rank equally as to dividends, voting powers, and participation in assets. Holders of shares are entitled to one vote for each share held of record on all matters to be acted upon by the shareholders. - 19 - All of our authorized preferred shares are of the same class and once issued, are restricted from being publicly traded, have no dividend rights and are not entitled to the participation in assets in the event of dissolution of the Company. Preferred shares are entitled to 100 votes per share. Dividends may be declared from time to time by the Board of Directors, in its discretion, out of funds legally available. However, our present intention is not to pay any cash dividends to holders of shares but to reinvest earnings, if any. In the event of our liquidation, dissolution or winding up the holders of shares are entitled to share pro-rata in all assets remaining after payment of liabilities. Our common and preferred shares have no pre-emptive, conversion or other subscription rights. There are no redemption or sinking fund provisions applicable to the shares. Our articles and by-laws do not contain any provisions that would delay, defer or prevent our change in control. Item 6. SELECTED CONSOLIDATED FINANCIAL DATA The following selected consolidated financial data with respect to fiscal years 2003 through 2007 have been derived from the Companys audited Consolidated Financial Statements. The information should be read in conjunction with the Consolidated Financial Statements and Notes thereto that appear elsewhere in this Annual Report on Form 10 K and Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations. Fiscal Year Consolidated Statements of Income Information: Revenue $ 4,934,276 $ 5,147,198 $ 6,840,242 $ 8,074,012 $ 11,671,597 Cost of goods sold 4,249,816 4,286,623 5,884,153 6,777,408 9,724,800 Gross profit 684,460 860,875 956,089 1,296,604 1,946,797 Operating expenses: Selling & administrative expenses 558,118 750,316 792,072 767,955 1,063,509 Option issued for services - 1,908,333 Total operating expenses 558,118 750,316 792,072 767,955 2,971,842 Operating income (loss) 126,342 110,259 164,017 528,649 (1,025,045) Total other income (expense) (27,982)) 8,873) 149,903 (9,313)) (78,208) Income before provision for income taxes 98,363 119,132 313,921 519,336 (946,837) Provision for income taxes 37,990 58,115 21,149 92,571 - Net income $ Per share information diluted(a): Net income per share $
